Exhibit 10.11

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

 

Patent and Technology License Agreement

 

This Patent and Technology License Agreement (“Agreement”) is made on this 10th
day of January, 2020, by and between The Board of Regents (“Board”) of The
University of Texas System (“System”), an agency of the State of Texas, whose
address is 201 West 7th Street, Austin, Texas 78701, on behalf of The University
of Texas M. D. Anderson Cancer Center (“UTMDACC”), a member institution of
System, and CNS Pharmaceuticals, Inc., a Nevada corporation having a principal
place of business located at 2100 West Loop South, Suite 900, Houston, Texas
77027 (“Licensee”).

 

Recitals

 

A.Board owns Licensed Subject Matter (defined below).

 

B.Board, through UTMDACC, has determined that development and commercialization
of the Licensed Subject Matter is in the public’s best interest and is
consistent with Board’s educational and research missions and goals.

 

C.Board desires to have the Licensed Subject Matter developed and commercialized
for the benefit of Licensee, the inventors, Board, System, UTMDACC, and the
public.

 

D.Licensee desires to secure a license to practice the Licensed Subject Matter.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:

 

I.       Effective Date

 

1.1This Agreement is effective as of the date written above (“Effective Date”).

 

II.       Definitions

 

As used in this Agreement, the following terms have the meanings indicated:

 

2.1Affiliate means, as to any person or other entity, any other person or entity
that, directly or through one or more intermediaries, is in control of, is
controlled by, or is under common control with, such person or entity. For
purposes of this definition, “control” of a person or entity means the power,
directly or indirectly, to (i) vote twenty five percent (25%) or more of the
equity interests having ordinary voting power for the election of directors (or
persons performing similar functions) of such person or entity, or (ii) direct
or cause the direction of the management and policies of such person or entity,
whether by contract or otherwise. As to any natural person, members of such
person’s family, including such person’s spouse, parent, siblings, descendants
(including adoptive relationships and stepchildren), and the spouses of each
such natural person shall be deemed an Affiliate.

 

2.2Corporate Expenses means, without prejudice to Section 4.6, all reasonable
out-of-pocket costs and expenses, including, without limitation, fees of outside
legal counsel, incurred by MD Anderson in connection with (i) evaluating
documents or information provided pursuant to Section 4.5 or (ii) seeking
counsel with regard to elections under Section 4.6.

 

2.3FDA means the United States Food and Drug Administration.

 

2.4Investigational New Drug Application (IND) means (a) the submission made to
the FDA to receive approval to conduct a clinical investigation with an
investigational new drug that is subject to 21 C.F.R. § 312 or any future
revisions or substitutes thereof; or (b) a similar submission to the applicable
regulatory agency in any national jurisdiction other than the United States.

 

 

 

 



 1 

 

 

2.5Licensed Field means all field of use.

 

2.6Licensed Product(s) means any material, composition, product or service
comprising, using, or made using any portion of Licensed Subject Matter.

 

2.7Licensed Subject Matter means (a) Patent Rights, (b) Technology Rights,
and/or (c) inventions and/or discoveries covered by Patent Rights and/or
Technology Rights.

 

2.8Licensed Territory means worldwide.

 

2.9NDA means: (a) the submission made to the FDA to receive Regulatory Approval,
as more fully defined by 21 C.F.R. § or any future revisions or substitutes
thereof; or (b) a similar submission to the equivalent applicable regulatory
agency in any national jurisdiction other than the United States.

 

2.10Net Sales means the gross revenues received by Licensee or, where
applicable, its Sublicensees from a Sale less sales discounts actually granted
(including, without limitation, where such discounts are granted on Licensed
Products sold to managed care entities or pharmaceutical benefit management
service entities), sales and/or use taxes actually paid, import and/or export
duties actually paid, outbound transportation actually prepaid or allowed, and
amounts actually allowed or credited due to returns (not exceeding the original
billing or invoice amount), all as recorded by Licensee or its Sublicensees in
their official books and records in accordance with accounting principles
generally accepted in the United States.

 

2.11Patent Expenses means reasonable and documented out-of-pocket expenses
incurred by UTMDACC in preparing (including conducting prior art searches, if
any), filing, prosecuting (including post-grant proceedings), defending,
enforcing and maintaining patent applications and patents under Patent Rights in
the Licensed Territory.

 

2.12Patent Rights means Board’s rights in:

 

(a)the patents and patent applications listed in Exhibit I to this Agreement;

 

(b)all non-provisional patent applications that claim priority to any of the
provisional applications listed in Exhibit I, provided that the claims of such
non-provisional applications are entitled to claim priority to such provisional
applications;

 

(c)all divisionals, continuations and continuations-in-part of the
non-provisional patent applications identified in (a) and (b), above, provided
that the claims of such continuations-in-part are entitled to claim priority to
at least one of the patent applications identified in (a) or (b), above;

 

(d)all reissues, reexaminations, extensions, and foreign counterparts of any of
the patents or patent applications identified in (a), (b) or (c), above; and

 

(e)any patents that issue with respect to any of the patent applications listed
in (a), (b), (c) or (d), above.

 

2.13Phase I Study means: (a) that portion of the FDA submission and approval
process which provides for the first introduction into humans of a product with
the purpose of determining human toxicity, metabolism, absorption, elimination
and other pharmacological action as more specifically defined in 21 C.F.R. §
312.21(a) or any future revisions or substitutes thereof; or (b) a similar
clinical study in any national jurisdiction other than the United States.

 

 

 

 



 2 

 

 

2.14Phase II Study means: (a) that portion of the FDA submission and approval
process which provides for early controlled clinical studies conducted to obtain
preliminary data on the effectiveness of a product for a particular indication,
as more specifically defined by the rules and regulations of the FDA, including
21 C.F.R. § 312.21(b) or any future revisions or substitutes thereof; or (b) a
similar clinical study in any national jurisdiction other than the United
States.

 

2.15Phase III Study means: (a) that portion of the FDA submission and approval
process in which expanded clinical studies are conducted to gather the
additional information about effectiveness and safety that is needed to evaluate
the overall benefit-risk relationship of a product, as more specifically defined
by the rules and regulations of the FDA, including 21 C.F.R. § 312.21(c) or any
future revisions or substitutes thereof; or (b) a similar clinical study in any
national jurisdiction other than the United States.

 

2.16Regulatory Approval means the approval by a Regulatory Authority that is
needed in a particular jurisdiction to market or Sell a Licensed Product in that
jurisdiction.

 

2.17Regulatory Authority means the governmental authority responsible for
granting any necessary licenses or approvals for the marketing, Sale or use of a
Licensed Product in a particular jurisdiction, including without limitation, the
FDA, European Medicines Agency or Koseisho (i.e. the Japanese Ministry of Health
and Welfare).

 

2.18Royalty-Free Practitioner means UTMDACC and the following individuals: Wei
Guo, M.D. and Charles Conrad, M.D. (“Physician Inventor(s)”) and any partner or
associate who practices medicine with the Physician Inventors, but with respect
to such partner or associate, only for such time as he/she is engaged in a bone
fide medical practice with the Physician Inventors.

 

2.19Sale(s), Sell(s), or Sold means the transfer or disposition of a Licensed
Product, for value, to a person or entity other than Licensee, a Sublicensee, or
a Royalty-Free Practitioner; provided, however, a transfer or disposition of a
Licensed Product for value between or among Licensee and/or any Sublicensees
where Licensee or any such Sublicensee acquires such Licensed Product for end
use shall be included in the definition of Sale(s), Sell(s), or Sold. For
clarity, transfer of a Licensed Product to a third party shall not be included
within the definition of Sale(s), Sell(s), or Sold under this Agreement if (i)
the Licensed Product was transferred at no charge to the third party, including
such transfers for promotional purposes, or (ii) the Licensed Product was
obtained by the third party for the limited purpose of evaluating the product
for further development and not for resale or redistribution.

 

2.20Sponsored Research Agreement means the sponsored research agreement by and
between UTMDACC and CNS Pharmaceuticals, Inc., whereby Waldemar Priebe, Ph.D. as
the principal investigator will be conducting research on the design and
development of small molecule drugs with high CNS uptake.

 

2.21Sublicense Agreement means any written agreement pursuant to which Licensee
(or a Sublicensee) grants to any third party any of the license rights granted
to Licensee under this Agreement, including, but not limited to, the right to
manufacture, have manufactured, use, import, offer to sell and/or sell Licensed
Products within the Licensed Territory for use within the Licensed Field.

 

2.22Sublicensee means any person or entity, other than Licensee, that is a named
party to a Sublicense Agreement as a grantee of any license rights.

 

2.23Sublicensing Consideration means any and all consideration (e.g., cash and
non-cash consideration, such as securities) received by Licensee from any
Sublicensee pursuant to Section 3.2 hereof, including, without limitation, (i)
up-front payments, (ii) marketing, distribution, franchise, option, license, or
documentation fees, (iii) bonus and milestone payments, (iv) equity securities
of such Sublicensee, and (v) amounts received by Licensee for Licensee’s equity
or other securities in excess of fair market value of such equity or other
securities; provided, however, Sublicensing Consideration shall not include: (A)
amounts received as running royalties for which UTMDACC receives a running
royalty under Section 4.1; (B) reimbursement amounts for patent expenses
directly related to Patent Rights, provided that the applicable Sublicense
Agreement expressly states such reimbursement amounts shall be for such patent
expenses; or (C) funds paid by a Sublicensee for future research that is
directly related to the Licensed Subject Matter and to be performed by Licensee
or its contractors, including reasonable overhead or indirect expenses
(provided, however, such overhead or indirect fees shall not be in excess of the
overhead or indirect fees charged by UTMDACC for any federally funded research),
if (x) the respective Sublicense Agreement expressly states that such funds are
for research to be performed by Licensee after the actual date of signatory
execution of the Sublicense Agreement and (y) Licensee does in fact perform such
research after execution of, and in accordance with, the Sublicense Agreement. 
For the avoidance of doubt, Licensee shall not deduct from Sublicensing
Consideration any of the following:

 

 

 

 



 3 

 

 

(1)any amounts received from a Sublicensee as reimbursement or recoupment of
research expenses incurred by Licensee before the actual date of signatory
execution of the Sublicense Agreement; or

 

(2)any payments by a Sublicensee for Licensee’s achievement of research or
similar milestone events. 

 

2.24Technology Rights means Board’s rights in technical information, know-how,
processes, procedures, compositions, devices, methods, formulas, protocols,
techniques, designs, drawings or data created at UTMDACC before the Effective
Date by the inventor(s) listed in Exhibit A while employed at UTMDACC and within
the Licensed Field which:

 

(a)are not covered by Patent Rights;

 

(b)facilitate and relate solely to the practice, development, manufacture, use,
and/or selling of invention(s) claimed in the patents and/or patent applications
listed in the definition of Patent Rights; and

 

(c)have no obligations or encumbrances in favor of or benefitting any third
party and are not otherwise subject to contractual or legal restrictions that
would preclude an exclusive license to Licensee under this Agreement.

 

2.25Valid Claim means a claim of (a) an issued and unexpired patent included
within the Patent Rights unless the claim has been held unenforceable or invalid
by the final, un-reversed, and un-appealable decision of a court or other
governmental body of competent jurisdiction, has been irretrievably abandoned or
disclaimed, or has otherwise been finally admitted or finally determined by the
relevant governmental authority to be invalid, un-patentable or unenforceable,
whether through reissue, reexamination, disclaimer or otherwise, or (b) a
pending patent application within the Patent Rights to the extent the claim
continues to be prosecuted in good faith.

 

III.       License

 

3.1Subject to Sections 6.1, 13.2 and 13.3 below and the timely payment by
Licensee to UTMDACC of all consideration as provided herein, Board, through
UTMDACC, hereby grants to Licensee:

 

(a)a royalty-bearing, sublicensable to the extent set forth in Section 3.2
below, exclusive license under Patent Rights to (i) manufacture, have
manufactured, use, import, offer to sell and/or sell Licensed Products within
Licensed Territory for use within Licensed Field;

 

(b)a royalty-bearing, sublicensable to the extent set forth in Section 3.2
below, non-exclusive license under Technology Rights to (i) manufacture, have
manufactured, use, import, offer to sell and/or sell Licensed Products within
Licensed Territory for use within Licensed Field. UTMDACC agrees that its Office
of Technology Commercialization (OTC) will not knowingly grant a license under
Technology Rights to any third party and will promptly notify Licensee of any
license grant under Technology Rights to any third party by UTMDACC of which it
becomes aware;

 

 

 

 



 4 

 

 

(c)The license grant under (a) above is further subject to the following rights
retained by Board and UTMDACC to:

 

(1)Publish the general scientific findings from research related to Licensed
Subject Matter, subject to the terms of Article X–Confidential Information and
Publication; and

(2)Use Licensed Subject Matter for patient care, research, teaching, and other
academically-related purposes; and

(3)Transfer Licensed Subject Matter to academic or research institutions solely
for non-commercial research use.

 

The parties hereby acknowledge and agree that any exercise by Licensee (or a
Sublicensee) of the license grant set forth in this Section 3.1 beyond the scope
agreed to under this Agreement shall be deemed a material breach of this
Agreement.

 

3.2Licensee may enter into a Sublicense Agreement, subject to the following:

 

(a)The Sublicense Agreement cannot exceed the scope and rights granted to
Licensee hereunder. Sublicensee must agree in writing to be bound by terms and
conditions consistent with this Agreement and shall agree that Board and UTMDACC
are third party beneficiaries of the Sublicense Agreement. In the event of
termination of this Agreement, continued sublicense rights shall be governed by
Section 3.3 below. Licensee may grant a Sublicensee the right to grant further
sub-Sublicense Agreements consistent with this Agreement, in which case such
sub-Sublicense Agreements shall be treated as “Sublicense Agreements” and such
sub-Sublicensees shall be treated as “Sublicensees” for purposes of this
Agreement;

 

(b)Licensee must deliver to UTMDACC a complete and accurate copy of each
Sublicense Agreement granted by Licensee or a Sublicensee, and any modification
or termination thereof, within thirty (30) days following the applicable
execution, modification, or termination of such Sublicense Agreement. If the
Sublicense Agreement is not in English, Licensee shall provide UTMDACC an
accurate English translation in addition to a copy of the original agreement. If
UTMDACC has any concerns with such Sublicense Agreement, Licensee will use
commercially reasonable efforts to work with UTMDACC and any such Sublicensee to
address such concerns; and

 

(c)Notwithstanding any such Sublicense Agreement, Licensee will remain primarily
liable to Board and UTMDACC for all of Licensee’s duties and obligations
contained in this Agreement, including without limitation the payment of running
royalties due under Section 4.1 whether or not paid to Licensee by a
Sublicensee. Each Sublicense Agreement will contain a right of termination by
Licensee in the event that the Sublicensee breaches and fails to timely cure (i)
the payment or reporting obligations affecting Board and/or UTMDACC or (ii) any
other terms and conditions of the Sublicense Agreement that would constitute a
breach of this Agreement if such acts were performed by Licensee; provided that,
in the event that a Sublicensee is an Affiliate, such Sublicense Agreement will
contain a termination right by UTMDACC if such Affiliate Sublicensee breaches
and fails to timely cure the payment or reporting obligations affecting Board
and/or UTMDACC.

 

3.3If this Agreement is terminated, all existing Sublicense Agreements between
Licensee and a Sublicensee shall be assigned to UTMDACC upon termination;
provided, however, if UTMDACC cannot reasonably meet all of Licensee’s
obligations, or extend all rights extended to a Sublicensee, under any such
Sublicense Agreement, UTMDACC shall have the right to terminate such Sublicense
Agreement, but UTMDACC agrees to negotiate in good faith with each then-existing
Sublicensee that: (i) is then in good standing under the respective Sublicense
Agreement as of the date of termination of this Agreement, and (ii) provides
UTMDACC with written notice within thirty (30) calendar days after termination
of this Agreement, where such notice states that such Sublicensee desires to
enter into negotiations for an agreement with UTMDACC granting rights under
Patent Rights and Technology Rights. UTMDACC shall negotiate in good faith in
accordance with this Section 3.3.

 

 

 

 



 5 

 

 

IV.       Consideration, Payments and Reports

 

4.1In consideration of rights granted by Board to Licensee under this Agreement,
Licensee agrees to pay UTMDACC each of the following:

 

(a)Patent Expenses. All Patent Expenses incurred by or for UTMDACC before or
after the Effective Date for so long as this Agreement remains in effect;
provided, however, that, in the event of termination by Licensee in accordance
with Section XII, Licensee shall only be obligated to pay or reimburse such
Patent Expenses incurred prior to the date notification of such termination is
received by UTMDACC. UTMDACC will invoice Licensee after the Agreement has been
fully executed by all parties for Patent Expenses incurred as of the Effective
Date, unless agreed otherwise by Licensee, and on a quarterly basis thereafter.
All undisputed portions of the invoiced amounts will be due and payable by
Licensee within sixty (60) calendar days of the date of the invoice. At the
election of UTMDACC, Licensee will either pay prosecution counsel directly for
Patent Expenses or will reimburse UTMDACC for such Patent Expenses. Patent
Expense payment delinquencies (whether owed directly to prosecution counsel or
to UTMDACC) will be considered a payment default under Section 12.3(b).

 

(b)Upfront Licensee Fee. A nonrefundable upfront license fee in the amount of
$[***], as follows:

 

(i)$[***] shall be due and payable (without invoice) within forty-five (45) days
after the Effective Date; and

 

(ii)$[***] shall be due and payable (without invoice) prior to the date that is
eight (8) months after the Effective Date.

 

The above upfront licensee fees will not reduce the amount of any other payment
provided for in this Article IV, and the payment under Section 4.1(b)(i) is due
and payable within forty-five (45) calendar days after the Agreement has been
fully executed by all parties.

 

(c)Annual Maintenance Fee. A nonrefundable annual maintenance fee (“Annual
Maintenance Fee”) shall be due and payable (without invoice) within thirty (30)
calendar days of each anniversary of the Effective Date. The first Annual
Maintenance Fee shall be $[***]. Thereafter, the Annual Maintenance Fee shall
increase by $[***] per year up to a maximum of $[***] per year. Each respective
Annual Maintenance Fee payment shall be due and payable (without invoice) within
thirty (30) calendar days of each anniversary of the Effective Date (e.g., an
Annual Maintenance Fee of $[***] will be due and payable following the second
anniversary of the Effective Date, an Annual Maintenance Fee of $[***] will be
due and payable following the third anniversary of the Effective Date, and so
on). Upon first Sale, the Annual Maintenance Fees shall cease and Licensee will
no longer be obligated to pay any Annual Maintenance Fees, in connection with
this Agreement, that would otherwise accrue after first Sale, subject to Section
4.1(e). The Annual Maintenance Fee will not reduce the amount of any other
payment provided for in this Article IV.

 

(d)Running Royalty. A running royalty on the Sales of Licensed Products as
follows:

 

If annual global Net Sales are less than or equal to $[***],

 

(i)[***] percent ([***]%) of the Net Sales of Licensed Products covered by a
Valid Claim;

 

(ii)[***] percent ([***]%) of the Net Sales of Licensed Products not covered by
a Valid Claim;

 

 

 

 



 6 

 

 

If annual global Net Sales are greater than $[***],

 

(iii)[***] percent ([***]%) of the Net Sales of Licensed Products covered by a
Valid Claim; and

 

(iv)[***] percent ([***]%) of the Net Sales of Licensed Products not covered by
a Valid Claim.

 

Licensee acknowledges and agrees that the subject matter covered by Technology
Rights not included in a patent application or patent under Patent Rights is
valuable and provides Licensee with a competitive advantage and head start in
the further research, development, and commercialization of Licensed Products,
and the royalty payments for Licensed Products not covered by a Valid Claim are
appropriate in light of the foregoing

 

(e)Minimum Annual Royalty. After first Sale of a Licensed Product, minimum
annual royalties (“Minimum Annual Royalties”) as follows:

 

(i)$[***] upon the first anniversary of the Effective Date occurring after the
first Sale; and

 

(ii)$[***] upon the second and subsequent anniversaries of the Effective Date
occurring after the first Sale,

 

The respective Minimum Annual Royalties are due and payable (without invoice)
within thirty (30) calendar days following each such anniversary of the
Effective Date occurring after the first Sale; provided, however, in the event
that there is less than a twelve (12) month period between the first Sale, and
the first anniversary of the Effective Date occurring after the first Sale, then
Licensee shall pay UTMDACC the following:

 

(1) the Annual Maintenance Fee due for that year multiplied by the fraction,
A/C, where A is the number of months between the anniversary of the Effective
Date preceding the first Sale, and the first Sale, and C is twelve (12); and

 

(2) the Minimum Annual Royalties multiplied by the fraction, B/C, where B is the
number of months between the first Sale, and the first anniversary of the
Effective Date which follows the first Sale, C is twelve (12), and A + B =
twelve (12).

 

Running royalties accrued under Section 4.1(d) and paid to UTMDACC for the one
year period preceding an anniversary of the Effective Date shall be credited
against the Minimum Annual Royalties due on that anniversary date.

 

(f)Milestones. The following milestone payments (each, a “Milestone Payment”),
upon the first time such milestone event is achieved with respect to a Licensed
Product, regardless of whether the milestone event is achieved by Licensee or a
Sublicensee:

 

 

Milestone Event Milestone Payment Commencement of a Phase I Study of a Licensed
Product $[***] Commencement of a Phase II Study of a Licensed Product $[***]
Commencement of a Phase III Study of a Licensed Product $[***] Filing of a NDA
for a Licensed Product $[***] Receipt of Regulatory Approval for a Licensed
Product in the United States $[***] Receipt of Regulatory Approval for a
Licensed Product in the first of any of the following jurisdictions: France,
Germany, Italy, Spain or the United Kingdom $[***] Receipt of Regulatory
Approval for a Licensed Product in the first of any of the following
jurisdictions: China, Japan or South Korea $[***]

 

 

 



 7 

 

 

With respect to the Milestone Payments due upon the commencement of Phase I
Study for a Licensed Product, Phase II Study for a Licensed Product, and Phase
III Study for a Licensed Product, the Milestone Payments shall be payable on
each Licensed Product, on a Licensed Product-by-Licensed Product basis, and
UTMDACC shall receive the Milestone Payments whenever a milestone is achieved
with respect to any such Licensed Product. With respect to the Milestone
Payments due upon the filing of a NDA for a Licensed Product and receipt of
Regulatory Approval for a Licensed Product, the Milestone Payments shall be
payable on each Licensed Product, on a Licensed Product-by-Licensed Product, and
UTMDACC shall receive the Milestone Payments whenever a milestone is achieved
with respect to any such Licensed Product.

 

Solely with regard to the “Receipt of Regulatory Approval for a Licensed
Product” Milestone Event, Milestone Payments due under this listed Milestone
Event in Section 4.1(f) and paid to UTMDACC during the one year period preceding
an anniversary of the Effective Date may be credited against the running royalty
due in that preceding year, following payment of the Milestone Payment, for
Sales of the Licensed Product and in the country upon which the Milestone
Payment became due and payable.

 

(g)Sublicensing Consideration. The following percentages of Sublicensing
Consideration:

 

(i)[***] percent ([***]%) of all Sublicensing Consideration received prior to or
on the date of commencement of a Phase II Study of the Licensed Product;

 

(ii)[***] percent ([***]%) of all Sublicensing Consideration received after the
date of commencement of a Phase II Study of the Licensed Product.

 

(h)Assignment Fee. A fee (“Assignment Fee”) of $[***] (in consideration for
UTMDACC consenting to the assignment), due and payable prior to any assignment
pursuant to Section 11.1 below, except where such assignment is in conjunction
with an acquisition giving rise to a Success Payment Event.

 

(i)Corporate Expenses. All Corporates Expenses incurred by UTMDACC for so long
as this Agreement remains in effect; provided, however, that, in the event of
termination by Licensee in accordance with Section XII, Licensee shall only be
obligated to pay or reimburse such Corporate Expenses incurred prior to the date
notification of such termination is received by UTMDACC. UTMDACC will invoice
Licensee after the Agreement has been fully executed by all parties for
Corporate Expenses incurred after the Effective Date, unless agreed otherwise by
licensee, and on a quarterly basis thereafter. At the election of UTMDACC,
Licensee will either pay outside legal counsel directly for Corporate Expenses
or will reimburse UTMDACC for such Corporate Expenses. Corporate Expense payment
delinquencies (whether owed directly to outside legal counsel or to UTMDACC)
will be considered a payment default under Section 12.3(b)

 

 

 

 



 8 

 

 

4.2Unless otherwise provided in Section 4.1, all payments owed thereunder are
due and payable within thirty (30) calendar days after March 31, June 30,
September 30, and December 31 of each year during the Term, at which time
Licensee will also deliver to UTMDACC a true and accurate report, giving such
particulars of the business conducted by Licensee and its Sublicensees, during
the preceding three (3) calendar months under this Agreement as necessary for
UTMDACC to account for Licensee's payments hereunder. This report will include
pertinent data, including, but not limited to each of the following:

 

(a)The accounting methodologies used to account for and calculate the items
included in the report and any differences in such accounting methodologies used
by Licensee since the previous report;

(b)A list of Licensed Products produced for the three (3) preceding calendar
months;

(c)The total quantities of Licensed Products produced;

(d)The total Sales for each Licensed Product;

(e)The calculation of Net Sales (e.g., itemize the permitted deductions from the
gross consideration received from a Sale), segregated on a Licensed
Product-by-Licensed Product, and a jurisdiction-by-jurisdiction basis, or an
affirmative statement that no Sales were made;

(f)The royalties so computed and due to UTMDACC and/or Minimum Annual Royalties;

(g)All Sublicensing Consideration received by Licensee and payments due to
UTMDACC therefrom;  (h)All other amounts due to UTMDACC herein.

 

Simultaneously with the delivery of each such report, Licensee agrees to pay
UTMDACC the amount due, if any, for the period of such report. These reports are
required even if no payments are due. Licensee shall provide UTMDACC with
reasonable access, as requested in writing, to all documents and other records
reasonably necessary for UTMDACC to evaluate the reports provided hereunder.

 

In addition to the reports described in the foregoing paragraph of this Section
4.2, Licensee shall deliver to UTMDACC all financial statements and other
periodic reports that are delivered to Licensee’s stockholders. Such financial
statements and period reports shall be delivered to UTMDACC simultaneously with
Licensee’s delivery of such financial statements and period reports to
Licensee’s stockholders or publication of such financial statements and period
reports with the U.S. Securities and Exchange Commission, whichever is earlier.
Licensee acknowledges and agrees that it shall observe this covenant regardless
of whether it is required by applicable law or regulation to file financial
statements and period reports with the U.S. Securities and Exchange Commission.

 

4.3 (a) For purposes of this Section 4.3, “Success Payment Event” means any of
the following events:

 

(i) an acquisition of a majority of Licensee's stock or equity, whether by
merger, consolidation, tender offer, or otherwise;

 

(ii) a direct or indirect acquisition (including an exclusive license or
sublicense) of a majority of Licensee's assets;

 

(iii) the market capitalization of the Licensee exceeding $[***] for thirty
consecutive trading days, if the Licensee’s stock is publicly traded on a
nationally recognized stock exchange (this Success Payment Event shall only be
deemed to occur on one occasion); or

 

(iv) the Licensee executing a transaction that ascribes a value to the
Licensee’s stock in excess of $[***].

 

 

 

 



 9 

 

 

(b) Licensee shall make a one-time payment to UTMDACC upon the first to occur of
any of the Success Payment Events (such payment hereinafter “Success Payment”),
as follows:

 

(i) if, at the time of the first occurrence of a Success Payment Event, Licensee
has not yet commenced a Phase I Study of a Licensed Product, a payment equal to
the greater of [***] percent ([***]%) of the total value of the Licensee’s stock
or $[***];

 

(ii) if, at the time of the first occurrence of a Success Payment Event,
Licensee has commenced a Phase I Study of a Licensed Product, a payment equal to
the greater of [***] percent ([***]%) of the total value of the Licensee’s stock
or $[***]; or

 

(iii) if, at the time of the first occurrence of a Success Payment Event,
Licensee has commenced a Phase II Study of a Licensed Product, a payment equal
to the greater of [***] percent ([***]%) of the total value of the Licensee’s
stock or $[***].

 

For purposes of this Section 4.3, “commenced” shall mean the enrollment of at
least one human subject in said trial, and all calculations based on the value
of the “stock” or “equity” or “market capitalization” of the Licensee shall be
based on the total value of all issued and outstanding shares of preferred and
common stock of the Licensee at the time of such calculation.

 

Any acquirer of such stock, equity, or assets or exclusive licensee or
sublicensee of such assets and any successor entity to Licensee shall be
obligated to assume Licensee’s obligations pursuant to this paragraph, and
Licensee shall require such acquirer to agree in writing to do so. In the event
of a dividend or other distribution by Licensee to stockholders occurring
simultaneously, or in connection with, an event that gives rise to an obligation
to pay a Success Payment, Licensee shall pay UTMDACC the greater of (i) the
Success Payment amount or (ii) [***] percent ([***]%) of the total proceeds
distributed to stockholders. In the event that Licensee makes a dividend or
other distribution to stockholders independently from an event giving rise to an
obligation to pay a Success Payment, Licensee shall pay UTMDACC [***] percent
([***]%) of the total proceeds distributed to stockholders.

 

4.4For purposes of Section 4.3 above, the total value of Licensee’s stock or
equity shall be:

 

(i) In the case of Sections 4.3(a)(i) or 4.3(a)(ii) above where the acquisition
is a cash acquisition, the total consideration received by Licensee and its
subsidiaries or Licensee’s stockholders in connection with the acquisition;

 

(ii) In the case of Sections 4.3(a)(i) or 4.3(a)(ii) above where the acquisition
is made with stock, then in accordance with the following formula: P*Q, where P
equals the total number of shares of the acquiring company provided to Licensee,
and Q is the price per share of the acquiring entity stock as specified in or
implied by the relevant acquisition agreement; and

 

(iii) In the case of Sections 4.3(a)(i) or 4.3(a)(ii) above where the
acquisition is made with securities or property other than stock of the
acquirer, value of the total consideration received by Licensee and its
subsidiaries or Licensee’s stockholders in connection with the acquisition as
promptly determined by agreement of the parties or by an independent appraiser
mutually agreeable to the parties.

 

4.5Simultaneously with the closing of a transaction giving rise to an obligation
to make a Success Payment under Section 4.3 above, the Chief Financial Officer
of Licensee shall certify in writing to UTMDACC the total value of Licensee’s
stock or equity and shall provide UTMDACC with all documents and information
reasonably requested by UTMDACC related to the calculation of such total value
and the Success Payment owed to UTMDACC. Licensee shall not take any action for
the purpose of circumventing its obligation to make the Success Payment under
Section 4.3 above. If Licensee takes or proposes to take any action for the
purpose of circumventing its obligation to make the Success Payment, UTMDACC
will be entitled to the following remedies: (i) such money damages from Licensee
as may be established by competent proof; (ii) attorney’s fees incurred by
UTMDACC in enforcing its rights under this Agreement; and (iii) injunctive or
other equitable relief to restrain any action taken or proposed to be taken for
the purpose of circumventing the Success Payment.

 

 

 

 



 10 

 

 

4.6The Success Payment due under Section 4.3 above must be paid at the closing
of the transaction giving rise to the Success Payment Event or, in the case of a
Success Payment Event triggered under Section 4.3(a)(iii), within two (2)
business days after the event described in Section 4.3(a)(iii) occurs. If all or
a portion of the consideration paid to Licensee or its stockholders as part of
the Qualified Transaction or other transaction giving rise to the obligation to
make the Success Payment is received by Licensee or its stockholders over time,
then Licensee shall be obligated to make the Success Payment to UTMDACC in
stages as and when consideration is received by Licensee or its stockholders. By
way of example and for illustrative purposes only, in the case of a transaction
described in Section 4.3(a) of this Agreement, if Licensee receives a portion of
the consideration on the closing date of such transaction and the remaining
consideration after the expiration of an escrow period, UTMDAC shall be entitled
to receive a Success Payment from Licensee within two (2) business days of the
closing date of such transaction and within two (2) business days of Licensee’s
receipt of the consideration held in escrow.

 

4.7Licensee shall notify UTMDACC in writing immediately upon achievement of any
of the milestones set forth in Section 4.1(f). Each of the milestone payments
set forth in Section 4.1(f) shall be paid by Licensee to UTMDACC (without
invoice) within thirty (30) calendar days of achieving the milestone event and
shall not reduce the amount of any other payment provided for in this Article
IV.

 

4.8During the Term and for one (1) year thereafter, Licensee agrees to keep
complete and accurate records of Sales and Net Sales, whether made by Licensee
or its Sublicensee, (“Records”) in sufficient detail to enable the royalties and
other payments due hereunder to be determined. The Records, which provide
support for Licensee’s payment of consideration due pursuant to this Agreement,
shall at all times be available to UTMDACC, or its designee, for audit during
regular business hours; provided, however, such audit shall not occur more than
once per calendar year and such audit shall be conducted, at UTMDACC’s sole
expense, by an independent third party to be mutually agreed upon by Licensee
and UTMDACC. If any amounts due to UTMDACC are determined to have been underpaid
in an amount equal to or greater than five percent (5%) of the total amount due
during the period so examined, then notwithstanding the foregoing Licensee will
pay the cost of the audit. Licensee shall pay accrued interest at the highest
rate allowed by applicable law on any and all late payments under this Agreement
(regardless of whether the deficiency is identified by audit or otherwise), with
such interest commencing on the date after the due date.

 

4.9In the event that this Agreement is terminated, pursuant to Section 12.3(h),
prior to its expiration date, Licensee shall pay UTMDACC a termination fee in
the amount of $[***] (“Termination Fee”). In the event of such termination,
Licensee shall pay UTMDACC the Termination Fee at least three (3) business days
prior to the date of termination. Upon such payment of the Termination Fee,
UTMDACC shall not be entitled to any further damages arising from such
termination pursuant to Section 12.3(h); provided however, Licensee shall not be
permitted to terminate this Agreement unless and until all amounts due and
payable pursuant to Article IV have been paid to UTMDACC.

 

4.10Licensee, by itself or through its Sublicensees, if any, will use
commercially reasonable efforts to make Licensed Products commercially available
in the Licensed Field within the Licensed Territory. Within thirty (30) calendar
days following each anniversary of the Effective Date, Licensee will deliver to
UTMDACC a written progress report as to Licensee’s (and any Sublicensee’s)
efforts and accomplishments during the preceding year, and plans for the
upcoming year, to establish and maintain a bona fide, funded, ongoing and active
research, development, manufacturing, regulatory, marketing or sales program for
the purposes of commercializing Licensed Subject Matter in the Licensed
Territory.

 

 

 

 



 11 

 

 

4.11All amounts payable hereunder by Licensee will be paid in United States
funds without deductions for taxes, assessments, fees, or charges of any kind.
Payments shall be by checks made payable to The University of Texas M. D.
Anderson Cancer Center, and sent by United States mail to [***], or by wire
transfer to:

 

[***].

 

4.12No payments due or royalty rates owed under this Agreement will be reduced
as the result of co-ownership of Licensed Subject Matter by Board and another
party, including, but not limited to, Licensee.

 

4.13If payment requires delivery of an invoice, then (a) UTMDACC’s delay in
providing an invoice shall not excuse or waive any payment obligation of
Licensee, but the deadline for Licensee’s payment shall be extended by the
period of such delay; (b) an invoice shall be deemed to be delivered to Licensee
if transmitted to Licensee’s address in Section 14.2; and (c) any failure by
Licensee to update its billing address shall not excuse timely payment.

 

V.       Patents, Inventions and Sponsored Research

 

5.1If after consultation with Licensee both parties agree that a new patent
application should be filed for Licensed Subject Matter, UTMDACC will prepare
and file appropriate patent applications, and Licensee will pay the related
Patent Expenses for such new patent. If Licensee notifies UTMDACC that it does
not intend to pay any portion of the Patent Expenses for such new patent
application or new patent, or if Licensee fails to promptly confirm its intent
to pay any portion of the Patent Expenses for such new patent application or new
patent upon inquiry from UTMDACC, or if Licensee is in arrears or otherwise in
default or late on any payments due under Section 4.1, then UTMDACC may, in its
sole discretion, elect to file, not file, continue prosecution or maintenance,
or abandon such new patent application or new patent at its own expense without
further notice to Licensee.  In the event Licensee fails to pay (subject to
Section 12.3) or provides written notice of its intent not to pay any portion of
new patent expenses, then Licensee’s rights within the scope of such new patent
or new patent application under the Patent Rights shall terminate in their
entirety. For purposes of clarity, any termination of any rights in a new patent
application or new patent under this Section 5.1 shall have no effect whatsoever
on Licensee’s rights hereunder in any other portion of the Patent Rights.

 

5.2Both parties acknowledge that deadlines for responding to patent office
communications may be set forth in various governmental or agency laws, rules,
or regulations. Both parties shall cooperate with one another in satisfying such
deadlines.

 

5.3UTMDACC will or will instruct prosecution counsel to: (i) provide Licensee
with a copy of any applications for which Licensee is obligated to pay the cost
of filing, as well as copies of any documents received or filed during
prosecution thereof, and give Licensee at least seven (7) calendar days to
review the text of each patent application before any such filing is due; (ii)
consult with Licensee with respect thereto; (iii) supply Licensee with a copy of
the application as filed, together with notice of its filing date and serial
number; and (iv) keep Licensee advised of the status of actual and prospective
patent filings.  UTMDACC shall give Licensee the opportunity to provide comments
on and make requests of UTMDACC concerning the preparation, filing, prosecution,
protection, defense and maintenance of the Patent Rights, and shall seriously
consider such comments and requests; however, final decision-making authority
shall vest in UTMDACC. The parties agree that they share a common legal interest
to get valid enforceable patents and that Licensee will keep all privileged
information received pursuant to this Section confidential.

 

5.4If Licensee is more than thirty (30) days in arrears on any payment or
obligation due under this Agreement, Board, UTMDACC, and the counsel prosecuting
licensed patents and patent applications shall have no obligation to confer or
otherwise communicate with, or provide any information to, Licensee under this
Article V unless and until Licensee is no longer in arrears on all payments and
obligations under this Agreement.

 

 

 

 



 12 

 

 

5.5Notwithstanding anything stated to the contrary in Section 12.3, if Licensee
does not execute and deliver to UTMDACC the Sponsored Research Agreement within
sixty (60) days after the Effective Date, this Agreement shall terminate upon
written notice from UTMDACC.

 

5.6If, in addition to the sponsored research agreement referenced in Section 5.5
above Licensee desires to sponsor research for or related to the Licensed
Subject Matter, and particularly where Licensee receives payments for sponsored
research pursuant to a sublicense under this Agreement, Licensee (a) will notify
UTMDACC in writing of all opportunities to conduct this sponsored research
(including clinical trials, if applicable), (b) will solicit research and/or
clinical proposals from UTMDACC for this purpose, and (c) will give good faith
consideration to funding any such proposals at UTMDACC.

 

VI.       Infringement by Third Parties

 

6.1Licensee, at its expense, must enforce any patent exclusively licensed
hereunder against infringement by third parties in the Licensed Field within the
Licensed Territory. Licensee shall be responsible for payment of all fees and
expenses associated with such enforcement incurred by Licensee and incurred by
UTMDACC in providing cooperation in such enforcement. Any recovery for actual
damages or punitive or enhanced damages in excess of Licensee’s documented,
third-party expenses in enforcing the Patent Rights and amounts actually
reimbursed by Licensee to UTMDACC under this Section 6.1 shall be shared by
Licensee with UTMDACC as follows: either (a) the applicable royalty set forth in
Section 4.1(d) for any monetary recovery that is for sales of Licensed Products
lost due to the infringement and fifty percent (50%) of related punitive
damages; or (b) fifty percent (50%) of both reasonable royalties awarded and
related punitive damages in any monetary recovery in which the award is for
reasonable royalties. Licensee must notify UTMDACC in writing of any potential
infringement in the Licensed Field within the Licensed Territory within thirty
(30) calendar days of actual knowledge thereof. If Licensee does not file suit
against a substantial infringer in the Licensed Field within the Licensed
Territory within six (6) months of actual knowledge thereof, then Board or
UTMDACC may, at its sole discretion, enforce any patent licensed hereunder on
behalf of itself and Licensee, with UTMDACC retaining all recoveries from such
enforcement, and/or reduce the license granted in Section 3.1(a) to a
non-exclusive license.

 

VII.       Patent Marking

 

7.1Licensee agrees that all packaging containing individual Licensed Product(s),
documentation therefor, and, when possible, actual Licensed Product(s) sold by
Licensee and/or Sublicensees will be appropriately marked with the number of any
applicable patent(s) licensed hereunder in accordance with each country's patent
laws, including Title 35, United States Code, to the extent such marking is
necessary or required to fully preserve Patent Rights in each such country and
the right to recover damages for infringement thereof.

 

VIII.       Indemnification and Insurance

 

8.1LICENSEE AGREES TO HOLD HARMLESS AND INDEMNIFY BOARD, SYSTEM, UTMDACC, THEIR
REGENTS, OFFICERS, EMPLOYEES, STUDENTS AND AGENTS (THE “UT INDEMNITEES”) FROM
AND AGAINST ANY THIRD PARTY CLAIMS, DEMANDS, OR CAUSES OF ACTION WHATSOEVER,
COSTS OF SUIT AND REASONABLE AND DOCUMENTED ATTORNEY’S FEES (INCLUDING, WITHOUT
LIMITATION, THOSE COSTS ARISING ON ACCOUNT OF ANY INJURY OR DEATH OF PERSONS OR
DAMAGE TO PROPERTY) (COLLECTIVELY, “CLAIMS”) CAUSED BY, OR ARISING OUT OF, OR
RESULTING FROM, THE EXERCISE OR PRACTICE BY: (I) LICENSEE, ITS OFFICERS, ITS
AFFILIATES OR THEIR OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF THE RIGHTS
GRANTED HEREUNDER; OR (II) A SUBLICENSEE OR ITS OFFICERS, EMPLOYEES, AGENTS,
AFFILIATES, OR REPRESENTATIVES OF RIGHTS GRANTED UNDER A SUBLICENSE AGREEMENT,
EXCEPT, IN EITHER CASE, TO THE EXTENT SUCH CLAIM ARISES FROM OR IS CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A UT INDEMNITEE. LICENSEE’S
OBLIGATIONS TO INDEMNIFY AND HOLD HARMLESS HEREUNDER ARE SUBJECT TO: (A) TO THE
EXTENT AUTHORIZED BY THE TEXAS CONSTITUTION AND THE LAWS OF THE STATE OF TEXAS
AND SUBJECT TO THE STATUTORY DUTIES OF THE TEXAS ATTORNEY GENERAL, THE UT
INDEMNITEE GIVING LICENSEE CONTROL OF THE DEFENSE AND SETTLEMENT OF THE CLAIM
AND DEMAND; AND (B) TO THE EXTENT AUTHORIZED BY THE TEXAS CONSTITUTION AND THE
LAWS OF THE STATE OF TEXAS AND SUBJECT TO STATUTORY DUTIES OF THE TEXAS ATTORNEY
GENERAL, THE UT INDEMNITEE PROVIDING THE ASSISTANCE REASONABLY REQUESTED BY
LICENSEE, AT LICENSEE’S EXPENSE.

 

 

 

 



 13 

 

 

8.2IN NO EVENT SHALL EITHER OF LICENSEE OR A UT INDEMNITEE BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR EXPECTED SAVINGS
OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY) ARISING OUT OF,
OR IN CONNECTION WITH, THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF
WHETHER BOARD, SYSTEM OR UTMDACC KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH
DAMAGES. THE FOREGOING LIMITATION OF LICENSEE’S LIABILITY IN THIS SECTION 8.2
SHALL NOT APPLY TO CLAIMS AGAINST LICENSEE FOR INDEMNIFICATION (SECTION 8.1) OR
FOR MISUSE OR MISAPPROPRIATION OR INFRINGEMENT OF BOARD'S OR UTMDACC’S
INTELLECTUAL PROPERTY RIGHTS.

 

8.3SCOPE OF INDEMNIFICATION OF UT INDEMNITEES.

 

LICENSEE’S OBLIGATIONS TO HOLD HARMLESS AND INDEMNIFY THE UT INDEMNITEES IN
SECTION 8.1, AND THE LIMITATION OF LIABILITY IN SECTION 8.2 SHALL INCLUDE, BUT
ARE NOT LIMITED TO, ANY CLAIM ALLEGING STRICT STATUTORY LIABILITY, PRODUCT
DEFECT LIABILITY, OR ANY UT INDEMNITEE’S OWN NEGLIGENCE (WHETHER SOLE OR
CONCURRENT) THAT ARISES OUT OF, RELATES TO, IS CAUSED IN WHOLE OR IN PART BY, OR
RESULTS FROM THE USE OR SALE OF ANY LICENSED PRODUCTS.

 

8.4Beginning at the time when any Licensed Subject Matter or Licensed Product is
being distributed or Sold (including for the purpose of obtaining regulatory
approvals) by Licensee, an Affiliate, or by a Sublicensee, Licensee, at its sole
cost and expense, shall (or, at a Sublicensee’s sole cost and expense, Licensee
shall require such Sublicensee to) procure and maintain commercial general
liability insurance in amounts not less than $[***] per incident and $[***]
annual aggregate, and Licensee shall use reasonable efforts to have the UT
Indemnitees named as additional insureds. In connection therewith:

 

(a)Such commercial general liability insurance shall provide: (i) product
liability coverage; (ii) broad form contractual liability coverage for
Licensee's indemnification under this Agreement; and (iii) coverage for
litigation costs;

 

(b)The minimum amounts of insurance coverage required herein shall not be
construed to create a limit of Licensee's liability with respect to its
indemnification under this Agreement;

 

(c)Licensee shall provide UTMDACC with written evidence of such insurance within
thirty (30) calendar days of its procurement. Additionally, Licensee shall
provide UTMDACC with written notice of at least fifteen (15) calendar days prior
to the cancellation, non-renewal or material change in such insurance; and

 

(d)Licensee shall maintain such commercial general liability insurance beyond
the expiration or termination of this Agreement during: (i) the period that any
Licensed Subject Matter developed pursuant to this Agreement is being
commercially distributed or sold by Licensee, an Affiliate or by a Sublicensee
or agent of Licensee; and (ii) the five (5) year period immediately after such
period.

 

 

 

 



 14 

 

 

IX.       Use of Name

 

9.1Licensee will not use the name of (or the name of any employee of) UTMDACC,
System or Board in any advertising, promotional or sales literature, on its Web
site, or for the purpose of raising capital without the advance express written
consent of Board secured through:

 

The University of Texas

M. D. Anderson Cancer Center

Legal Services, Unit 1674

P.O. Box 301407

Houston, TX 77230-1407

 

Notwithstanding the above, Licensee may use the name of (or name of an employee
of) UTMDACC, System or Board in routine business correspondence, as needed in
appropriate regulatory submissions, or to make factually accurate statements
about the existence of this Agreement, without UTMDACC, System or Board’s
express written consent.

 

X.       Confidential Information and Publication

 

10.1UTMDACC and Licensee each agree that all information contained in documents
marked “confidential” and forwarded to one by the other (i) are to be received
in strict confidence, (ii) are to be used only for the purposes of this
Agreement, and (iii) will not be disclosed by the recipient party, its agents or
employees without the prior written consent of the disclosing party, except to
the extent that the recipient party can establish by competent written proof
that such information:

 

(a)was in the public domain at the time of disclosure;

(b)later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns;

(c)was lawfully disclosed to the recipient party by a third party having the
right to disclose it;

(d)was already known by the recipient party at the time of disclosure; or

(e)was independently developed by the recipient party without use of the
disclosing party’s confidential information.

 

10.2Each party’s obligation of confidence hereunder will be fulfilled by using
at least the same degree of care with the disclosing party's confidential
information as it uses to protect its own confidential information, but always
at least a reasonable degree of care. This obligation will exist while this
Agreement is in force and for a period of three (3) years thereafter. For the
avoidance of doubt, nothing stated herein is intended to prohibit Licensee from
exercising any of the rights granted to Licensee in Section 3.1.

 

10.3UTMDACC reserves the right to publish the general scientific findings from
research related to Licensed Subject Matter, with due regard to the protection
of Licensee’s confidential information. UTMDACC will submit the manuscript of
any proposed publication to Licensee at least thirty (30) calendar days before
publication, and Licensee shall have the right to review and comment upon the
publication in order to protect Licensee’s confidential information. Upon
Licensee’s request, publication may be delayed up to sixty (60) additional
calendar days to enable Licensee to secure adequate intellectual property
protection of Licensee’s confidential information that would otherwise be
affected by the publication.

 

10.4In the event that the recipient party is required to disclose the disclosing
party’s confidential information under operation of applicable law, regulation,
or order of a court or governmental administrative body having competent
jurisdiction, the recipient party shall, to the extent practicable, provide the
disclosing party reasonable notice of such potential disclosure so that that the
disclosing party may seek a protective order or other appropriate protection or
legal relief to prevent or limit such disclosure. If, in the absence of, or
pursuant to the terms of, such protection or legal relief, the recipient party
is nonetheless required by applicable law, regulation, or order of a court or
governmental administrative body having competent jurisdiction to disclose any
portion of the disclosing party’s confidential information, the required
disclosure shall be permitted under this Agreement but shall be limited to only
that portion of the disclosing party’s confidential information that is required
to be disclosed.

 

 

 

 



 15 

 

 

XI.       Assignment

 

11.1Except in connection with a transaction giving rise to a Success Payment
Event under Section 4.3(a)(ii), Licensee may not assign any rights under this
Agreement without the prior written consent of UTMDACC, which shall not be
unreasonably withheld, and any attempt by Licensee to assign rights under this
Agreement without UTMDACC’s prior written consent shall render the assignment
null and void. For any assignment to be effective, the assignee must assume in
writing (a copy of which writing will be provided to UTMDACC) all of Licensee's
interests, rights, duties, and obligations under the Agreement and agree to
comply with all terms and conditions of the Agreement as if the assignee were
the original party (i.e., Licensee) to the Agreement.

 

XII.       Term and Termination

 

12.1Subject to Sections 12.2, 12.3 and 12.4 below, the term of this Agreement is
from the Effective Date until the last to occur of: (a) the expiration of all
patents issued under Patent Rights (if any) and the cancellation, withdrawal, or
express abandonment of all patent applications under Patents Rights (if any), or
(b) the date that is the fifteenth (15th) anniversary of the Effective Date
(“Term”).

 

12.2In addition to any other rights or remedies under this Agreement, UTMDACC
shall have the right to terminate this Agreement in the event that Licensee
fails to meet each of the following commercial diligence milestones by the
corresponding dates (each, a “Diligence Milestone”):

 

Diligence Milestone Event Deadline Initiated PC toxicology to support filing of
an IND or NDA for the Licensed Product Within the eighteen (18) month period
following the Effective Date File an IND for the Licensed Product Within the
three (3) year period following the Effective Date Commencement of Phase I Study
Within the five (5) year period following the Effective Date

 

12.3Subject to any rights herein which survive termination, this Agreement will
earlier terminate in its entirety:

 

(a)automatically, if Licensee becomes bankrupt or insolvent and/or if the
business of Licensee shall be placed in the hands of a receiver, assignee, or
trustee, whether by voluntary act of Licensee or otherwise;

 

(b)upon thirty (30) calendar days written notice from UTMDACC, if Licensee
breaches or defaults on the payment or report obligations of Article IV
(excluding the license documentation fee specified in Section 4.1(b), for which
no cure period applies), or use of name obligations of Article IX, unless,
before the end of such thirty (30)-calendar day notice period, Licensee has
cured the default or breach to UTMDACC’s satisfaction, and so notifies UTMDACC,
stating the manner of the cure;

 

(c)immediately, upon written notice from UTMDACC, if Licensee fails to timely
pay the upfront license fee specified in Section 4.1(b);

 

(d)upon ninety (90) calendar days written notice from UTMDACC if Licensee
breaches or defaults on any other obligation under this Agreement, unless,
before the end of such ninety (90) calendar-day notice period, Licensee has
cured the default or breach to UTMDACC’s reasonable satisfaction and so notifies
UTMDACC, stating the manner of the cure;

 

 

 

 



 16 

 

 

(e)at any time by mutual written agreement between Licensee and UTMDACC upon one
hundred eighty (180) calendar days written notice to all parties and subject to
any terms herein which survive termination; or

 

  (f) immediately if Section 12.2 or Section 14.9 is invoked;

 

(g)upon ten (10) days written notice from UTMDACC if Licensee has defaulted or
been late on its payment obligations pursuant to the terms of this Agreement on
any two (2) occasions in a twelve month period;

 

(h)by Licensee’s written notice to UTMDACC, effective as of the thirtieth (30th)
day following delivery of such notice if the Termination Fee has been paid
pursuant to Section 4.9.

 

12.4 Upon termination of this Agreement:

 

(a)nothing herein will be construed to release either party of any obligation
maturing prior to the effective date of the termination;

 

(b)Licensee covenants and agrees to remain bound by the provisions of Articles
IV (Consideration, Payments and Reports), VIII (Indemnification and Insurance),
IX (Use of Board and UTMDACC’s Name) and X (Confidential Information and
Publication) of this Agreement;

 

(c)Licensee may, for a period of one year after the effective date of the
termination, Sell all Licensed Products and parts therefor that it has on hand
at the date of termination, if Licensee pays the earned royalty thereon and any
other amounts that become due during such one (1) year period pursuant to
Article IV of this Agreement;

 

(d)Subject to Section 12.4(c), Licensee agrees to cease and desist any use and
all Sales of the Licensed Subject Matter and Licensed Products; and

 

XIII.       Representations, Warranties and Covenants

 

13.1Except for the rights, if any, of the Government of the United States of
America (“Government”) as set forth below, Board and UTMDACC represent and
warrant their belief that (a) Board is the sole owner of the right, title, and
interest in and to Licensed Subject Matter, (b) Board has the right to grant
licenses thereunder, (c) Board has not granted licenses thereunder to any other
entity that would restrict rights granted hereunder except as stated herein.

 

13.2Licensee understands that the Licensed Subject Matter may have been
developed under a funding agreement with the Government and, if so, that the
Government may have certain rights relative thereto. This Agreement is
explicitly made subject to the Government's rights under any such agreement and
any applicable law or regulation. To the extent that there is a conflict between
any such agreement, applicable law or regulation and this Agreement, the terms
of such Government agreement, applicable law or regulation shall prevail.
Licensee agrees that Licensed Products used or Sold in the United States will be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the Government. Licensee will promptly advise UTMDACC
if such a written waiver is requested and/or obtained.

 

13.3LICENSEE UNDERSTANDS AND AGREES THAT BOARD AND UTMDACC, BY THIS AGREEMENT,
MAKE NO REPRESENTATION AS TO THE OPERABILITY OR FITNESS FOR ANY USE, SAFETY,
EFFICACY, APPROVABILITY BY REGULATORY AUTHORITIES, TIME AND COST OF DEVELOPMENT,
PATENTABILITY, AND/OR BREADTH OF THE LICENSED SUBJECT MATTER. BOARD AND UTMDACC,
BY THIS AGREEMENT, ALSO MAKE NO REPRESENTATION AS TO WHETHER ANY PATENT COVERED
BY PATENT RIGHTS IS VALID OR AS TO WHETHER THERE ARE ANY PATENTS NOW HELD, OR
WHICH WILL BE HELD, BY OTHERS OR BY BOARD IN THE LICENSED FIELD, NOR DO BOARD
AND UTMDACC MAKE ANY REPRESENTATION THAT THE INVENTIONS CONTAINED IN PATENT
RIGHTS DO NOT INFRINGE ANY OTHER PATENTS NOW HELD OR THAT WILL BE HELD BY OTHERS
OR BY BOARD.

 

 

 

 



 17 

 

 

13.4Licensee, by execution hereof, acknowledges, covenants and agrees that
Licensee has not been induced in any way by Board, System, UTMDACC or employees
thereof to enter into this Agreement, and further warrants and represents that
(a) Licensee is entering into this Agreement voluntarily; (b) Licensee has
conducted sufficient due diligence with respect to all items and issues
pertaining to this Agreement; and (c) Licensee has adequate knowledge and
expertise, or has used knowledgeable and expert consultants, to adequately
conduct such due diligence, and agrees to accept all risks inherent herein.

 

XIV.       General

 

14.1This Agreement, together with any exhibits and/or fully executed amendments
hereto, constitutes the entire and only agreement between the parties for
Licensed Subject Matter and all other prior negotiations, representations,
agreements and understandings related to the subject matter of this Agreement
are superseded hereby. Neither party has relied on any such prior communication
in entering into this Agreement. No agreements altering or supplementing the
terms hereof will be made except by a written document signed by both parties.

 

14.2Any notice required by this Agreement shall be in writing and shall be
deemed to have been sufficiently given for all purposes thereof when sent by
first class mail, reputable international courier (e.g., Federal Express or
UPS), or electronic mail return receipt requested, but solely with respect to
patent prosecution-related matters, and shall be evidenced by the postmark at
the point of mailing or by the dated delivery receipt of the courier or by
return receipt. All notices and any correspondence respecting this Agreement
shall be transmitted as follows:

 

To UTMDACC, if by mail:

The University of Texas M. D. Anderson Cancer Center

Strategic Industry Ventures/Office of Technology Commercialization

Unit 1669

P.O. Box 301407

Houston, Texas 77230-1407

 

To UTMDACC, if by courier:

The University of Texas M. D. Anderson Cancer Center

Strategic Industry Ventures/Office of Technology Commercialization

1MC9.2216

7007 Bertner Avenue

Houston, Texas 77030-3907

 

To UTMDACC, for patent prosecution-related matters:

For prosecution related matters: [***].

 

To Licensee by mail or courier:

 

CNS Pharmaceuticals, Inc.

2100 West Loop South, Suite 900

Houston, Texas 77027

Attention: John Climaco

 

or other physical addresses or email addresses as may be given from time to time
under the terms of this notice provision.

 

 

 

 



 18 

 

 

14.3Licensee must comply with all applicable federal, state and local laws and
regulations in connection with its activities pursuant to this Agreement.
Licensee acknowledges that the Licensed Subject Matter is subject to U. S.
export control jurisdiction. Licensee agrees to comply with all applicable
international and national laws that apply to the Licensed Subject Matter,
including U.S. Export Administration Regulations, as well as end-user, end-use,
and destination restrictions applied by the United States.

 

14.4This Agreement will be construed and enforced in accordance with the laws of
the United States of America and of the State of Texas, without regard to its
conflict of law provisions. The Texas State Courts of Harris County, Texas (or,
if there is exclusive federal jurisdiction, the United States District Court for
the Southern District of Texas) shall have exclusive jurisdiction and venue over
any dispute arising out of this Agreement, and Licensee consents to the
jurisdiction and venue of such courts and hereby explicitly waives the rights to
any other venue to which it might be entitled by cause of action, domicile or
otherwise. Nothing in this Agreement shall be deemed as a waiver by Board,
System or UTMDACC of its sovereign immunity.

 

14.5Notwithstanding the foregoing, to the extent that Chapter 2260, Texas
Government Code, as it may be amended from time to time (“Chapter 2260”), is
applicable to this Agreement, Licensee acknowledges and agrees that the dispute
resolution process provided for in Chapter 2260 shall be Licensee’s sole and
exclusive process for seeking a remedy for any and all alleged breaches of the
Agreement by Board and/or UTMDACC or the State of Texas.

 

14.6Failure of either party to enforce a right under this Agreement will not act
as a waiver of right or the ability to later assert that right relative to the
particular situation involved.

 

14.7Headings included herein are for convenience only and will not be used to
construe this Agreement.

 

14.8If any part of this Agreement is for any reason found to be unenforceable,
all other parts nevertheless will remain enforceable.

 

14.9In the event that Licensee brings an action before any court, agency or
tribunal seeking to invalidate or otherwise challenge the enforceability of or
Board’s ownership of any patent included in the Patent Rights, then UTMDACC may
immediately terminate this Agreement upon written notice to Licensee. Any
dispute regarding the validity, enforceability or ownership of any patent
included in the Patent Rights shall be litigated in the courts located in
Houston, Texas, and Licensee agrees not to challenge personal jurisdiction in
that forum. To the extent that Licensee unsuccessfully challenges the validity
or enforceability of any patent included in the Patent Rights, Licensee agrees
to reimburse UTMDACC and Board for all costs and fees (including attorney’s
fees) paid by UTMDACC and Board in defending against such challenge. Licensee
understands and agrees that, in the event Licensee successfully challenges the
validity or enforceability of any patent included in the Patent Rights, all
payments or other consideration made or otherwise provided by Licensee to
UTMDACC prior to a final, non-appealable adjudication of invalidity and/or
unenforceability shall be non-refundable. The obligations of this Section shall
survive the expiration or termination of this Agreement.

 

14.10If Licensee desires to sponsor research for or related to the Licensed
Subject Matter, and particularly where Licensee receives payments for sponsored
research pursuant to a sublicense under this Agreement, Licensee (a) will notify
UTMDACC in writing of all opportunities to conduct this sponsored research
(including clinical trials, if applicable), (b) will solicit research and/or
clinical proposals from UTMDACC for this purpose, and (c) will give good faith
consideration to funding the proposals at UTMDACC.

 

14.11This Agreement may be executed in one (1) or more counterparts, by
original, facsimile or PDF signature, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Signatures to this Agreement transmitted by facsimile, by email in “portable
document format” (“.pdf”), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of this Agreement shall have the
same effect as physical delivery of the paper document bearing original
signature.  In the event signatures are exchanged by facsimile and/or in “.pdf”
format, each party shall thereafter promptly provide an original signature page
to the other party.

 

 

 

 



 19 

 

 

14.12UTMDACC, as an agency of the State of Texas and a member institution of The
University of Texas System, is subject to the constitution and laws of the State
of Texas and, under the constitution and laws of the State of Texas, possesses
certain rights and privileges, is subject to certain limitations and
restrictions, and only has such authority as is granted under the constitution
and laws of the State of Texas. Moreover, notwithstanding the generality or
specificity of any provision of this Agreement, the provisions of this Agreement
as they pertain to UTMDACC are enforceable only to the extent authorized by the
constitution and laws of the State of Texas. No party to this Agreement will be
required to perform any act or to refrain from any act that would violate any
applicable law, including the constitution and laws of the State of Texas.
Licensee verifies that it does not “boycott Israel” (as defined in Texas
Government Code Section 808.001), and subject to or as otherwise required by
applicable law, will not boycott Israel for so long as this Agreement remains in
effect.

 

 

[Signatures Appear on Following Page]

 

 

 

 

 

 

 

 



 20 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

 

BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS System, on behalf of

THE UNIVERSITY OF TEXAS M. D. ANDERSON

CANCER CENTER

 

By      /s/ Ben Melson                                              

Printed Name: Ben Melson

Title: Senior Vice President and Chief Financial Officer

 

 

 

Date:     January 10, 2020          

CNS Pharmaceuticals, Inc.

 

 



 

 

By      /s/ John Climaco                                              

Printed Name: John Climaco

Title: CEO

 

 

 

Date:     January 10, 2020          



 

 

Approved as to Content:

 

By      /s/ Ferran Prat                                            

Ferran Prat, J.D., Ph.D.

Senior Vice President

Research Administration & Industry Relations

Strategic Industry Ventures

The University of Texas

M. D. Anderson Cancer Center

 

Date:     January 10, 2020          

       

 

 

 

 



 21 

 

 

EXHIBIT I

 

MDA No. Inventors (Include M.D.). IDR Title All U.S. and foreign patent
application/patent numbers (country code and serial number – only include
pending or issued applications). MDA11-124 Waldemar Priebe, Timothy Madden,
Arkadiusz Kazimierski, Wei Guo (MD), Izabela Fokt, Charles Conrad (MD) Unique
DNA Binding Agents with Anticancer Activity (WP1244)

PCT Ser: PCT/US2016/052144

US Ser: 10,358,439

EP Ser: 168473890

CHK Ser: 19119283.0

CN Ser: 201680066385.9

JP Ser: 2018513780

CA Ser: 2,998,867

AU Ser: 2016323777

IN Ser: 201817010926

 

 

 

 

 

 

 

 

 

 

 

 

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

 

 22 

